— In a proceeding to invalidate the petition designating Michael Howard as a candidate in the election to be held on May 3, 1983 for the office of member of the New York City Community School Board, District 23, the petitioners appeal from a judgment of the Supreme Court, Kings County (Held, J.), dated March 28,1983, which, after a hearing, inter alia, denied the application. Judgment reversed, on the law, without costs or disbursements, application granted and designating petition invalidated; the board of elections is directed to remove the name of Michael Howard from the ballot for the position in question. Special Term erred in directing that the referee count as valid any signature which had been marked “NAS” by the board of elections despite the fact that, upon review by the referee, nine of those signatures could not be verified because the buff cards therefor could not be found and no testimony was offered at the hearing to prove registration. The nine signatures should have been found invalid when no proof of registration was adduced at the hearing (see, e.g., Matter of Bayne v Sachs, 57 AD2d 582). Excluding the nine challenged signatures, the petition did not have the necessary 200 signatures. Titone, J. P., Laser, Thompson and Weinstein, JJ., concur.